IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50191
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

JESSE MANUEL PALACIOS, JR

                Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. MO-98-CR-133-1
                        --------------------
                            March 1, 2001

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Jesse Manuel Palacios,

Jr., has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Palacios

has received a copy of counsel’s motion and brief, and, in

response, has filed a motion for appointment of new appellate

counsel.   To the extent that Palacios is attempting to raise

ineffective-assistance-of-counsel claims, we pretermit

consideration of those claims because the record is not

adequately developed for appellate review.    United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50191
                                 -2-

Chavez-Valencia, 116 F.3d 127, 133-34 (5th Cir. 1997).     Our

independent review of counsel’s brief, Palacios’ motion, and the

record discloses no nonfrivolous issue.    Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.   Further, Palacios’ motion for appointment of new

appellate counsel is DENIED.     See Fifth Circuit Plan under the

Criminal Justice Act, §§ 2, 3.